NOURSE, P. J.
The defendant appeals from a judgment of conviction of a violation of section 288 of the Penal Code and also from an order denying his motion for a new trial. He presents his appeal in propria persona and as is frequently the case when this is done the briefs carry all the testimony most favorable to the appellant. The only question raised on the appeal is whether the evidence supports the verdict.
The defendant was charged with a violation of section 288 in the precise terms of the section.  The evidence of the complaining witness (a stepdaughter of defendant of the age of 13) was that, between twelve and one midnight, defendant forced her to get out of bed, to accompany him to the living room where he forced her to lie on the floor after he had removed her clothing. The act was then committed to the satisfaction of defendant. He then directed the girl to go to the bathroom and take care of herself. All this evidence was denied by the defendant who attempted to show that the *891prosecution was instigated by a 16-year-old sister of the complainant because both sisters wished to get away from the defendant and place themselves under the control of the juvenile court.
No claim is made that improper evidence was received or rejected. The sole question is whether the jury was justified in believing the testimony of the young girl or wdiether it should have accepted the denials of the defendant.
It is manifest that the verdict of the jury should not be disturbed.
Judgment and order affirmed.
Goodell, J., and Dooling, J., concurred.